DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-261 and 30-33 in the reply filed on 11/19/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stuecker et al. (US 7,527,671).
It is noted that claim 16 is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
Regarding claims 16-21, 23-26, 30-31, and 33, Stuecker teaches a three-dimensional lattice structure, and a method of making it, to be used as a filter for burning Id.; see figures. The 3D object is dried. Col 4.  Stuecker does not use an organic binder; however, the suspension includes alumina, which is a known inorganic binder (see col 4 of Yan (US 7,465,690) as evidence to support this conclusion), and teaches that the porosity of the object is 45%. Example 1. Stuecker is silent on the drying temperature, however, one of ordinary skill in the art would expect the drying to not exceed 1000 °C since the suspension include water, which evaporates at 100 °C. Stuecker teaches an embodiment where the filter (i.e., the 3D lattice) has a geometric element (i.e., the claimed filters which are extruded using an icing-like process) of less than 1 mm (i.e., 725 microns).  Example 1.
Stucker teaches a structure where at least 70% of the stacking patterns are parallel to each other, and is in a circular shape (see figures and col 4), wherein the direction of the strands in each layer is different from the direction in the neighboring layers. Id. The monolith has a volume and porosity that falls within the claimed range. See Example 1.  
Stuecker is silent regarding the claimed crushing strength; however, since the 3D object of the prior art is substantially similar to the claimed monolith, one of ordinary skill in the art would have expected to have the same or substantially the same property. 
claims 22 and 32, Stuecker is silent with regards to the claimed number of stacked fiber layers. However, it is clear from Stuecker’s figures and description of the 3D method that the monolith can be of many layers. For example, Stuecker teaches that the robocasting process deposits layers in a similar way as “icing a cake” Col 4, lines 36-42. As such, one of ordinary skill in the art would have found it obvious to include at least 20 stacked fiber layers as needed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192. The examiner can normally be reached M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736                                                                                                                                                                                           


    
        
            
        
            
        
            
    

    
        1 As explained by the Applicant in the response to the restriction requirement filed on 11/19/2021, claim 26 was inadvertently not included in the restriction requirement and it properly belongs to Group 1.